Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-3, 5-7, and 10-16 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations set forth in independent Claim 1 regarding an oil passageway structure for an internal combustion engine wherein a mating surface of the one of the side walls which is a part of an entire mating surface of the upper cylinder head member with the lower cylinder head member is formed in a curved shape so as to bulge in and out of the one of the side walls, and wherein the inter-bearing wall fluid communication oil passage is provided at a position overlapping the mating surface of the curved shape in a bottom view of the upper cylinder head member, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Takahashi et al. (JP 07-030890 “Takahashi”) an oil passageway structure for an internal combustion engine (see page 1, lines 4-7) having an engine body (inherent component of any engine) including a cylinder head (21) superposed on a cylinder block (see page 7, line 6) mounted on and extending upward from a crankcase and integrally fastened to the cylinder block (inherent structure of well-
Furthermore, Takahashi discloses cylinder head (21) has an inter-bearing wall fluid communication oil passage (20a) providing fluid communication between the bearing walls (43) for allowing oil to flow therebetween (see Figures 1 and 4), and a bearing wall oil passage ((52), (53)) branched from the inter-bearing wall fluid communication oil passage (20a) to supply oil to the bearing surface of at least one of the bearing walls (43) (see page 4, line 34 - page 5, line 3), wherein the inter-bearing wall fluid communication oil passage (20a) is defined in one of the facing side walls (right side wall as shown in Figures 1 and 4) the bearing wall oil passageway is formed in at least one of the bearing walls (see Figures 1 and 4, and page 3, line 8 - page 5 line 35).
Neither Takahashi nor the related prior art anticipates or renders obvious the claimed oil passageway structure, namely one wherein a mating surface of the one of the side walls which is a part of an entire mating surface of the upper cylinder head member with the lower cylinder head member is formed in a curved shape so as to bulge in and out of the one of the side walls, and wherein the inter-bearing wall fluid communication oil passage is provided at a position overlapping the mating surface of the curved shape in a bottom view of the upper cylinder head member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747